Citation Nr: 1639190	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-28 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 1, 2011 for the award of dependent compensation for the Veteran's wife.


REPRESENTATION

Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from March 1977 to July 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran and his wife were married in July 1980.

2.  An April 2007 rating decision increased the rating assigned to the Veteran's bicipital tenderness of the right shoulder from 10 percent to 20 percent and the rating assigned to the bicipital tenderness of the left shoulder from 0 percent to 20 percent, effective June 29, 2006; the combined rating for the Veteran's service-connected disabilities was increased from 10 percent to 40 percent, effective June 29, 2006.
 
3.  In December 2007, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents that provided all necessary information regarding his and his wife's past and present marriages.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 1, 2006, but no earlier, for the award of dependent compensation for the Veteran's wife have been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the claim of entitlement to an effective date prior to June 1, 2011 for the award of dependent compensation for the Veteran's wife, as resolution of the claim is as a matter of law. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (2016).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110 (f). 

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401 (b). 

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401 (b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

The record establishes that the Veteran and his wife were married in July 1980.  He first provided a VA Form 21-686c, "Declaration of Status of Dependents" and a copy of their marriage certificate in December 1988, at which time his combined rating was below 30 percent.  In an April 2007 rating decision, the rating assigned to the Veteran's bicipital tenderness of the right shoulder increased from 10 percent to 20 percent and the rating assigned to the bicipital tenderness of the left shoulder increased from 0 percent to 20 percent, effective June 29, 2006.  The combined rating for the Veteran's service-connected disabilities was increased from 10 percent to 40 percent, effective June 29, 2006.

In the May 2007 notification letter for the April 2007 rating decision, the Veteran was advised that additional benefits were available for his dependents if he submitted a VA Form 21-686c.  A copy of the form was enclosed.

The Veteran submitted a completed VA Form 21-686c in December 2007, within one year of the May 2007 letter.  However, in January 2008, the RO advised him that more information was needed with respect to his and the spouse's prior marriages.  The next VA Form 21-686c was received from the Veteran in May 2011, and thus, an effective date of June 1, 2011 was assigned for the dependent compensation for the Veteran's wife.  

The January 2008 letter informed the Veteran that the RO needed the number of his and his wife's marriages and detailed information as to dates and places of prior marriages.  The VA Form 21-686c submitted by the Veteran in December 2007 listed his marriage to his wife, left the remainder of the section about his marriages blank and in the section for his wife's prior marriages, he stated "NA."  Notably, the version of VA Form 21-686c that the Veteran used in December 2007 did not ask specifically for the number of marriages.  That version of the form was valid as of February 1995.  The version he submitted in May 2011 does ask for the number of marriages and was valid as of November 2004.  It is apparent from the latter version that the form was revised at least once between February 1995 and November 2004; the November 2004 version states that existing stock of a December 1999 version was still to be used.    

However, nothing in the January 2008 letter states that the version of the form used by the Veteran in December 2007 was completely invalid and could not be considered.  As the record does not contain the December 1999 version or any intervening versions of the form between that and the February 1995 version, the Board has no basis for finding the February 1995 version invalid, and, in fact, it is possible, if improbable, that the February 1995 version was the one enclosed with the April 2007 rating decision.  Thus, the impediment to an earlier effective date for the payment of dependent compensation is solely the information provided by the Veteran on the form he submitted in December 2007. 

The January 2008 letter states that the Veteran did not provide the dates and places of his prior marriages.  On the form submitted in December 2007, he listed his current wife and left the rest of the section about his marital history blank.  

The January 2008 letter also states that the Veteran did not provide the dates and places of his wife's prior marriages.  He wrote "NA" in that section on the December 2007 form.  

Finally, the January 2008 letter states that the Veteran did not report how many times he and his wife had each been married.  As discussed above, the question is not explicitly asked on the version of the form he submitted in December 2007.  

On the VA Form 21-686c the Veteran provided in May 2011, he answered the question concerning number of marriages "1" for both himself and his wife.  He then left the remaining sections of the form relevant to prior marriages blank.  

Based on the above facts, the Board determines that the Veteran had provided all the necessary information regarding his and his wife's marriages on the December 2007 VA Form 21-686c.  The only difference between the information provided by the Veteran in December 2007 and that provided by the Veteran in May 2011 is that on the latter form he explicitly stated that he and his wife each had only one marriage.  This information is implicit on the December 2007 submission.  Since only one marriage was listed by the Veteran for himself and no other marriages are listed for his spouse on that form, the Board finds it reasonable to assume that the answer to the question is one.
  
For these reasons, the Board finds that the Veteran had provided all necessary information regarding his and his wife's marriages on the December 2007 form.  This form was received within one year of the April 2007 rating decision.  Consequently, the appropriate effective date for the award of dependent compensation is July 1, 2006, the first of the month following the date the Veteran became eligible for dependent compensation. 


ORDER

An effective date of July 1, 2006, but no earlier, for the award of dependent compensation for the Veteran's wife is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


